Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered November 19, 2002, convicting him of manslaughter in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the prosecutor’s conduct did not impair the integrity of the grand jury (see CPL 210.20 [1] [c]; 210.35 [5]; People v Adessa, 89 NY2d 677, 684-686 [1997]; People v Huston, 88 NY2d 400, 409 [1996]; People v Murphy, 198 AD2d 525, 526-527 [1993]). Accordingly, the Supreme Court properly denied the defendant’s motion to dismiss the indictment on that ground.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.